DETAILED ACTION

 	The amendment filed August 9, 2021 and the remarks presented therewith have been carefully considered and are deemed to overcome the rejections set forth in the previous Office action.  However, based on the newly discovered prior art, a new non-final action appears below.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22 and 47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	There is no clear antecedent basis for “the liquid” as recited in claims 22 and 47.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4. 	Claims 1-4, 7-10, 12-15, 17-24, 30, 35, 37-45, and 47, as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Chinese patent CN 203495949 in view of Pasbrig (US-3,858,468) and Bosscher et al. (US-8,534,728).
 	Chinese patent CN 203495949 shows a robotic hand comprising four segmented fingers and an opposing thumb all pivotally connected to a palm (3).  Each of the finger segments, thumb segment, and palm is provided with a jamming conformal pad (8) having an exterior membrane (9) and filler particles (10).  While a vacuum source (1) selectively changes the pad configurations between a compliant configuration and a stiff configuration, there is no disclosure of a pressure sensor operable with a controller to independently control the pressure within the pads.  Further, there is no disclosure of an oil disposed within the pads to facilitate the flow or movement between the particles as now called for in claims 1, 37, 38, and 42.
 	However, Pasbrig shows an embodiment of a gripper in Figure 7 comprising a compliant “bladder” (5) filled with particulate matter (17) immersed in a fluid such as oil (see col. 5, line 16) wherein the pressure within the bladder can be controlled.
 	The Bosscher et al. patent shows a robotic gripper comprising a pressure source (408,410) coupled to opposing conformal gripping pads (116), a control unit (402), and a pressure sensor (405).  An embodiment shown in Figure 7 depicts independently controllable members (718) in the pads.
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a pressure sensor on each pad of the Chinese (‘949) hand operable with a control unit for independently controlling the pressure within each pad, as taught by Bosscher et al., in order to more accurately conform each pad to intricately shaped articles by allowing individual control of each pad.  It also would have been obvious to utilize a common liquid, such as oil, as the fluid in the resulting jamming-type pads, as taught by Pasbrig, as an alternative yet functionally equivalent means of facilitating flow between the particles.  Regarding claims 30 and 35, Pasbrig discloses its particulate matter as resilient balls (see col. 4, lines 64-66).
Response to Arguments
 5. 	Applicant’s arguments with respect to claim(s) 1-5, 7-10, 12-15, 17-24, 28, 29, and 37-45 have been considered but are moot because the new ground of rejection includes the newly applied Pasbrig reference which was not applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

6. 	Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chinese patent CN 203495949 in view of Pasbrig and Bosscher et al. as applied to claims 1-4, 7-10, 12-15, 17-24, 30, 35, 37-45, and 47 above, and further in view of Japanese patent JP 2014-200853.
 	The Japanese patent JP 2014-200853 shows a robot hand substantially similar to the modified Chinese (‘949) hand presented above in section 5, but a continuous single conformal pad (16) of the Japanese (‘853) hand covers the palm and fingers.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the individual conformal pads on each finger segment and palm of the modified Chinese (‘949) hand, presented above in section 4, with a single conformal pad that covers all of the fingers and palm, as taught by the Japanese (‘853) patent, as an alternative yet functionally equivalent means of covering the gripping surfaces with a jamming conformal pad.  The resulting hand would be easier to manufacture thereby reducing cost.  

7. 	Claims 31-34 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chinese patent CN 203495949 in view of Pasbrig and Bosscher et al. as applied to claims 1-4, 7-10, 12-15, 17-24, 30, 35, 37-45, and 47 above, and further in view of  Oberst (5,246,216).
Oberst shows conformal pads (10) on opposing grippers wherein the pads are filled with spherical particles (36).  The particles can be made from soft compressible material (see col. 4, lines 13 and 14) and may be made up of differently sized particles (see col. 4, lines 26 and 27).
	It would have been obvious to a person having ordinary skill in the art to form the individual particles (10) of the modified Chinese (‘949) pads out of compressible particles of different sizes, as taught by Oberst, in order to optimally conform to fragile articles of various shapes.
 	In regard to claims 31-33, the differently sized particles of the resulting pads suggested above could obviously have different elasticity depending on the particular material from which a given particle is made.
Allowable Subject Matter
8. 	Claims 48 and 49 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9. 	Claims 50-54 are allowed.
Conclusion
10. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN J KRAMER whose telephone number is (571)272-6926.  The examiner can normally be reached on Monday-Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DEAN J KRAMER/                                                                                                                  Primary Examiner, Art Unit 3652                                                                                      

DEAN J. KRAMER
Primary Examiner
Art Unit 3652



Djk
9/29/2021